USCA11 Case: 21-13443      Date Filed: 06/16/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13443
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
JACK SHUTTLEWORTH,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Georgia
          D.C. Docket No. 3:21-cr-00008-CAR-CHW-1
                    ____________________
USCA11 Case: 21-13443        Date Filed: 06/16/2022     Page: 2 of 2




2                      Opinion of the Court                21-13443


Before WILSON, JORDAN, and NEWSOM, Circuit Judges.
PER CURIAM:
       The Government’s motion to dismiss this appeal pursuant
to the appeal waiver in Appellant’s plea agreement is GRANTED.
See United States v. Bushert, 997 F.2d 1343, 1350–51 (11th Cir.
1993) (sentence appeal waiver will be enforced if it was made
knowingly and voluntarily); United States v. Grinard-Henry, 399
F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal in-
cludes waiver of the right to appeal difficult or debatable legal is-
sues or even blatant error); United States v. Bascomb, 451 F.3d
1292, 1297 (11th Cir. 2006) (appeal waiver “cannot be vitiated or
altered by comments the court makes during sentencing”); United
States v. Smith, 967 F.3d 1196, 1204 n.5 (11th Cir. 2020) (failure to
raise an issue on appeal abandons the issue).